Opinion filed April 5, 2012




                                              In The


   Eleventh Court of Appeals
                                           __________

                                      No. 11-11-00175-CV
                                          __________

  FRAC TECH SERVICES, LTD. F/K/A FRAC TECH SERVICES, L.L.C.

                                                 V.

                                FMC TECHNOLOGIES, INC.


                              On Appeal from the 266th District Court

                                       Erath County, Texas

                                 Trial Court Cause No. CV-29355



                              MEMORANDUM                  OPINION
       Appellant, Frac Tech Services, Ltd. f/k/a Frac Tech Services, L.L.C., and appellee, FMC
Technologies, Inc., have filed an agreed motion to dismiss this appeal pursuant to TEX. R.
APP. P. 42.1(a)(2). In the motion, the parties state that they:
       [H]ave reached a settlement and agreed that this appeal, and the underlying action
       from which it has been taken, should be DISMISSED WITH PREJUDICE as to
       all claims that were or could have been made in the trial court below, in this court
       of appeals or elsewhere from the beginning of time to this date. The Parties
       further agree that the judgment entered by the 266th District Court on April 19,
       2011, is to be deemed fully satisfied and may not be executed upon.
       Therefore, in accordance with the parties’ request and pursuant to Rule 42.1(a)(2)(A),
this appeal and the underlying action from which it has been taken are dismissed with prejudice.
The judgment entered by the trial court in this cause on April 19, 2011, is hereby deemed fully
satisfied and may not be executed upon.
       The agreed motion to dismiss is granted, and the appeal is dismissed.


                                                   PER CURIAM

April 5, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                               2